Citation Nr: 1724923	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  04-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970 and from May 1973 to August 1976.  He also served in the Washington Army National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his former spouse testified in support of this claim during a hearing at the RO in October 2009 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

Most recently, in March 2015, the Board remanded this claim for further development.  When remanding this claim in March 2015, the Board also decided other claims the Veteran also had appealed - for an initial compensable rating for his hypertension, as well as for service connection for bilateral (left and right ear) hearing loss and tinnitus.  Therefore, those claims are no longer before the Board. 

Regrettably, the Board must again REMAND this claim for a psychiatric disorder, inclusive of PTSD.


REMAND

In the prior March 2015 remand, the Board directed that the AOJ make attempts to verify the Veteran's additionally-claimed stressors of having experienced a personal attack and witnessing his company commander's serious, perhaps even fatal, injury.


In a December 2016 memorandum, the AOJ determined the Board had misdirected development in requesting verification of the alleged stressor in which the Veteran stated he had witnessed the serious injury of his company commander while serving in Korea along the demilitarized zone (DMZ).  The AOJ determined that no development for this stressor was needed.  However, the AOJ appears to have conflated two separate stressor events about which the Veteran provided testimony during his October 2009 Travel Board hearing - that of the Jeep accident and a second separate stressful incident in which an officer the Veteran was responsible for transporting apparently was shot by another service member.  

In his hearing testimony concerning the Jeep accident, the Veteran stated that he "was out on a recon[naissance] mission with an Airborne major" when his Jeep broke traction while he was turning around on a hill.  The Veteran said the vehicle flipped over and pinned him under it between the two front seats.  He added that he was told the major was not seriously injured, but that the antenna for the Jeep radio whipped him across the back of the legs.

In the separate incident that the AOJ has yet to attempt to verify, the Veteran testified that he drove "two senior enlisted men" and a company commander named Captain Able every third day up to the tactical operations center on the DMZ.  During one night in which he was responsible for driving these service members, the Veteran stated that there was a report of an "infiltrator."  Apparently Captain Able went down below a tower "and he was challenged by one of his own people," according to the Veteran's testimony.  The Veteran said Captain Able did not respond to requests for a password from another service member, and he was then struck by gunfire.  The Veteran added that he was not sure whether Captain Able survived the incident.

A remand by the Board confers on an appellant the right, as a matter of law, to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board ... are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.  Therefore, this claim for service connection for an acquired psychiatric disorder, inclusive of PTSD, must once again be remanded to attempt to verify the Veteran's additionally-claimed stressor involving his company commander's serious, perhaps even fatal, injury.  See Stegall, 11 Vet. App. at 271.

The Veteran was afforded a VA examination in December 2011 to determine the etiology of any diagnosed psychiatric condition.  He was diagnosed with PTSD, which apparently, however, was based on the unverified stressor of having been involved in a Jeep accident while on active duty.  The VA examiner also diagnosed dysthymic disorder, but the VA examiner did not provide an opinion concerning whether the dysthymic disorder was related to the Veteran's active duty service.  Instead, the examiner stated the condition was "less likely as not caused by or a result of [the Veteran's] service[-]connected disabilities."  That comment only discounts the notion the dysthymic disorder is secondary to a service-connected disability, see 38 C.F.R. § 3.310(a) and (b), not also whether it instead is directly the result of the Veteran's service.  So, on remand, an addendum VA opinion is needed concerning this additional possibility.  In deciding a claim the Board must address all potential theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (In adjudicating a claim the Board must consider all potential bases of entitlement).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that, where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).

Lastly, the Veteran's most recent VA treatment records date only from April 2013.  As this claim is being remanded for further development, the file also should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is again REMANDED for the following still further development and consideration:

1.  Obtain any outstanding VA treatment records dated since April 2013 and associate those documents with the Veteran's claims file.

2.  The AOJ should take any necessary development to independently verify the in-service stressor information the Veteran provided regarding having driven a company commander to a tactical operations center at the Korean DMZ where the commander was subsequently injured and possibly killed.  

Any additional action necessary for independent verification of the particular alleged stressor should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be so informed.


3.  Then return the Veteran's claims file to the VA examiner who evaluated the Veteran in December 2011 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's diagnosed psychiatric conditions and his active duty service.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder and copies of all pertinent records should be made available to the examiner.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Prior to the examination, the AOJ should specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner. 


(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric condition other than PTSD, to include the Veteran's diagnosed dysthymic disorder, is related to any aspect of his military service?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

